DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4, 5, 11-13, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Caterino et al. (US pub No. 2019/0226827).
Regarding claim 1, Caterino teaches a lock state monitoring apparatus, wherein the apparatus is applied to a lock (See abstract), and the apparatus comprises: 
a rheostat and a first load (See abstract and [0032]. Caterino does not explicitly discuss a “rheostat”; however, a person of ordinary skill in the art would recognize Caterino’s potentiometer as the applicant’s claimed rheostat because the potentiometer performs the same functions as the applicant’s rheostat.);
a movable contact end of the rheostat is connected with a first end of the first load, and a
first fixed end of the rheostat and a second end of the first load are configured to bear a first
voltage (See abstract and [0032]);
the movable contact end of the rheostat is configured to be connected with an output
axis of a drive motor in the lock, so that the drive motor drives the movable contact end to
move to change a resistance value between the first fixed end and the movable contact end(See abstract and [0027]);
the first fixed end and the movable contact end, or two ends of the first load, are
configured to be connected with a main control board in the lock to output a first voltage
signal to the main control board, so that the main control board determines a lock state
according to the first voltage signal, wherein the lock state comprises: an unlocked state and a
locked state (See abstract, [0032], and [0038]).
Regarding claim 2, Caterino teaches wherein the rheostat is a rotary potentiometer, and the movable contact end is a rotating end of the rotary potentiometer; the rotating end is configured to be connected with the output axis of the drive motor, so that the rotating end rotates with the output axis of the drive motor to change a resistance value of the rotary potentiometer that is connected in a circuit (See abstract and [0032]).
Regarding claim 3, Caterino teaches wherein the first load is a first resistor (See abstract and [0032]).
Regarding claim 6, Caterino teaches a drive motor, and the lock state monitoring apparatus according to claim 1 (See abstract and [0032]).
Regarding claim 7, Caterino teaches a main control board, a drive motor, a lock cylinder, and the lock state monitoring apparatus according to claim 1; wherein the main control board is connected with the drive motor to control the drive motor to rotate; the output axis of the drive motor is connected with the lock cylinder, so that the lock cylinder moves between a first position and a second position under action of the drive motor; when the lock cylinder is located at the first position, the lock state is the unlocked state, and when the lock cylinder is located at the second position, the lock state is the locked state (See abstract, Fig. 2, and [0030]-[0031]).
Regarding claim 8, Caterino teaches the method is applied to the lock assembly according to claim 7, and the method comprises: acquiring the first voltage signal between the first fixed end and the movable contact end of the rheostat, or between the two ends of the first load; and determining the lock state according to the first voltage signal (See abstract, Fig. 7 and [0038]).
Claims 9, 10, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Caterino as applied to the claims above, and further in view of Myers et al. (US Pub No. 2014/0033773).
Regarding claim 9, Caterino does not teach determining the lock state according to the first voltage signal comprises: converting the first voltage signal into a first digital signal; and determining the lock state according to the first digital signal, wherein the main control board acquires the first digital signal through a first port.
Myers teaches determining the lock state according to the first voltage signal comprises: converting the first voltage signal into a first digital signal; and determining the lock state according to the first digital signal, wherein the main control board acquires the first digital signal through a first port (See abstract and [0111]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Caterino’s lock to include Myers’ teachings for enhanced security of the locking system. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claim 10, Caterino teaches determining the lock state according to the first signal comprises: in a case that the first voltage signal is a first value as the lock cylinder is located at the first position, determining the lock state to be the unlocked state when the first signal is a high level; in a case that the first voltage signal is a second value as the lock cylinder is located at the second position, determining the lock state to be the locked state when the first signal is a low level; or, in a case that the first voltage signal is a first value as the lock cylinder is located at the first position, determining the lock state to be the unlocked state when the first signal is a low level; in a case that the first voltage signal is a second value as the lock cylinder is located at the second position, determining the lock state to be the locked state when the first signal is a high level (see Fig. 7 and [0038]) but does not teach converting the signal to a digital signal.
Myers teaches converting the voltage signal into a digital signal (See abstract and [0111]).
Regarding claims 14 and 20, Caterino does not teach a memory, configured to store a program; and a processor, configured to execute the program stored in the memory.
Myers teaches a memory, configured to store a program; and a processor, configured to execute the program stored in the memory, (See abstract, [0063], [0096], and [0111]).
Claim 15 is rejected with the same reasoning as claim 9.
Claim 16 is rejected with the same reasoning as claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S MCCORMACK/Primary Examiner, Art Unit 2683